Case 1:19-cv-01870-RM-GPG Document 1-9 Filed 06/27/19 USDC Colorado Page 1 of 47




    DISTRICT COURT, PITKIN COUNTY, COLORADO
    506 E. Main Street, Suite 300
    Aspen, CO 81611                                                       DATE FILED: May 6, 2019
    (970) 925-7635                                                        CASE NUMBER: 2019CV30051

    Plaintiff(s): G.A. RESORT CONDOMINIUM
    ASSOCIATION, INC                                                     ▲COURT USE ONLY▲
    v.                                                                  Case No.: 2019CV30051

    Defendant(s): ILG, INC et al.                                       Division: 5

        DELAY REDUCTION ORDER AND ORDER TO SET CASE MANAGEMENT
                  CONFERENCE IN CIVIL CASES ASSIGNED TO
             JUDGES BOYD, LYNCH, NEILEY, NORRDIN, AND SELDIN

   1. All parties to civil cases assigned to Judges James B. Boyd, Denise K. Lynch, John F. Neiley,
   Anne K. Norrdin, and Christopher G. Seldin shall comply with this Order.

   2. Deadlines that must be met are: (a) Returns of Service on all defendants shall be filed within
   63 days after the date of the filing of the complaint or, alternatively, if that is not done, plaintiff
   shall file a status report and explain the difficulties in accomplishing service and request an
   extension of time to complete service; (b) Application for default judgment shall be filed within
   30 days after default has occurred; and (c) Within 42 days after the case is at issue, the responsible
   attorney or, if both parties are not represented by an attorney, the plaintiff, shall notice a case
   management setting conference with the judicial assistant for the judge to whom the case is
   assigned: Vicky Goddard for Judge Boyd (970-928-3091), Nancy Risner for Judge Lynch (970-
   928-3093), Maria Vergara Postay for Judge Seldin (970) 925-7635, ext. 4, Kirsten Stewart (970-
   928-3095) for Judge Norrdin, and Lisa Stoeber (970) 928-3097 for Judge Neiley). The Case
   Management Conference shall be set for a time after the parties Proposed Case Management Order
   is filed. A Case Management Conference is required even in C.R.C.P. 16.1 cases. Attorneys may
   request a Word version of the Proposed Case Management Order be emailed to them by
   contacting the respective Judge’s Clerk.

   3. The court will consider extending these time periods upon a motion showing good cause.

   4. At the Case Management Conference, the parties and the court will discuss the parties’ Proposed
   Case Management Order which shall comply with amended C.R.C. P 16 (b)(1) through (17) and
   the attached Modified Civil Case Management Order. The Case Management Conference and
   other conferences will be by telephone only and NOT in person unless specifically ordered by the
   court. The trial schedule will not be set until completion of discovery and mediation or other
   alternative dispute resolution.

   5. Plaintiff shall mail a copy of this order to all parties who enter an appearance and who do NOT
   file their appearance electronically. Any party who files an appearance by E-Filing, shall take
   notice of this Order.

   Dated: May 6, 2019                                             CLERK OF COURT

                                                          /s/ JONNA GOLDSTONE
                                                                                                 EXHIBIT B
Case 1:19-cv-01870-RM-GPG Document 1-9 Filed 06/27/19 USDC Colorado Page 2 of 47




                                                          JONNA GOLDSTONE


    DISTRICT COURT, PITKIN COUNTY, COLORADO
    506 E. Main Street, Suite 300
    Aspen, CO 81611
    (970) 925-7635

    Plaintiff(s): G.A. RESORT CONDOMINIUM
    ASSOCIATION, INC
    v.
                                                                          ▲COURT USE ONLY▲
    Defendant(s): ILG INC, et al.

                                                                         Case No.: 2019CV30051
    PITKIN COMBINED COURTS
    Phone Number: (970) 925-7635                                         Division: 5
    Fax Number:   (970) 925-6349

                           FORM CIVIL CASE MANAGEMENT ORDER

   The parties shall use this Form Case Management Order when preparing the proposed Case
   Management Order to be submitted to the court.

   Pursuant to C.R.C.P. 16(b), the parties will discuss each item below. If they agree, the agreement
   should be stated. If they cannot agree, each party should state their position briefly. If an item does
   not apply, it should be identified as not applicable.

   This form shall be submitted to the court in editable format. When approved by the court, it shall
   constitute the Case Management Order for this case unless modified by the court upon a showing
   of good cause.

   This form must be filed with the court no later than 42 days after the case is at issue and at least 7
   days before the date of the case management conference. The parties will comply with the Case
   Management Order entered by the court

   Trial to the Court or Jury will not be scheduled until completion of all discovery except for
                  expert depositions, and completion of mandatory mediation.

          The case management conference is set for _____________ ___, 20_____ at __:__ _.m.

   1. The “at issue date” is: ________________________________________________________.

   2. Responsible attorney’s name, address, phone number and email address:
   _____________________________________________________________________________

   3. The lead counsel for each party, _______________________________________________,
   and any party not represented by counsel, _________________________________________,
Case 1:19-cv-01870-RM-GPG Document 1-9 Filed 06/27/19 USDC Colorado Page 3 of 47




   met and conferred in person or by telephone concerning this Proposed Order and each of the issues
   listed in Rule 16(b)(3)(A) through (E) on _______________ __, 20 ____.

   4. Brief description of the case and identification of the issues to be tried (not more than one page,
   double-spaced, for each party): _______________________________________________

   5. The following motions have been filed and are unresolved:
   ____________________________________________________________________________

   6. Brief assessment of each party’s position on the application of the proportionality factors,
   including those listed in C.R.C.P. 26(b)(1): ________________________________

   7. The lead counsel for each party, _______________________________________________,
   and any party not represented by counsel, _________________________________________,
   met and conferred concerning possible settlement. The prospects for settlement are:
   ____________________________________________________________________________

   8. Deadlines for:
         a. Amending or supplementing pleadings: (Not more than 105 days (15 weeks) from at
         issue date.) ______________________________________________________________

          b. Joinder of additional parties: (Not more than 105 days (15) weeks from at issue date.)
          ___________________________________________________________________

          c. Identifying non-parties at fault:___________________________________________

   9. Dates of initial disclosures: __________________________________________________
      Objections, if any, about their adequacy: ______________________________________

   10. If full disclosure of information under C.R.C.P. 26(a)(1)(C) was not made because of a party’s
   inability to provide it, provide a brief statement of reasons for that party’s inability and the
   expected timing of full disclosures ________________________________________, and
   completion of discovery on damages: _________________________________________

   11. Proposed limitations on and modifications to the scope and types of discovery, consistent with
   the proportionality factors in C.R.C.P. 26(b)(1):__________________________________

   Number of depositions per party (C.R.C.P. 26(b)(2)(A) limit 1 of adverse party + 2 others + experts
   per C.R.C.P. 26(b)(4)(A)): _________________________________________________

   Number of interrogatories per party (C.R.C.P. 26(b)(2)(B) limit of 30): __________________

   Number of requests for production of documents per party (C.R.C.P. 26(b)(2)(D) limit of 20):
   ________________________________________________________________________

   Number of requests for admission per party (C.R.C.P. 26(b)(2)(E) limit of 20): __________

   Any physical or mental examination per C.R.C.P. 35: ______________________________
Case 1:19-cv-01870-RM-GPG Document 1-9 Filed 06/27/19 USDC Colorado Page 4 of 47




   Any limitations on awardable costs: _____________________________________________

   State the justifications for any modifications in the foregoing C.R.C.P. 26(b)(2) limitations:
   ____________________________________________________________________________

   12. Number of experts, subjects for anticipated expert testimony, and whether experts will be under
   C.R.C.P. 26(a)(2)(B)(I) or (B)(II). The Court will allow a deviation from the expert disclosure
   deadlines set forth in C.R.C.P 26(2)(C) for good cause:
   ______________________________________________________________________________

   If more than one expert in any subject per side is anticipated, state the reasons why such expert is
   appropriate consistent with proportionality factors in C.R.C.P. 26(b)(1) and any differences among
   the positions of multiple parties on the same side:______________________________________

   13. Proposed deadlines for expert witness disclosure if other than those in C.R.C.P. 26(a)(2):

          a. production of expert reports:

                  i. Plaintiff/claimant: ________________________________________________

                  ii. Defendant/opposing party: ________________________________________

          b. production of rebuttal expert reports: _____________________________________

          c. production of expert witness files: ________________________________________

   State the reasons for any different dates from those in C.R.C.P. 26(a)(2)(C): _______________
   _____________________________________________________________________________

   14. Discovery Deadline: All discovery, except for expert depositions, shall be completed by
   ____________________. Requests to supplement discovery after this deadline must be made by
   written motion. Expert depositions must be completed no later than 45 days before trial unless the
   parties stipulate to, or the court approves, a later deadline.

   15. Discovery Disputes and Rule 37 Motions: Prior to filing any Rule 37 Motion or other motions
   relating to discovery disputes, the parties will confer in good faith to attempt to resolve the dispute.
   If those attempts are not successful, the parties will contact the court’s judicial assistant to set the
   matter for a ½ hour telephone conference with the court to address the dispute. At least three
   business days prior to the telephone conference the parties will each file a brief summary, not to
   exceed three pages in length (excluding the caption and certificate of service), describing the
   specific issues in controversy and citing any applicable case law or other authority. At the
   telephone conference the court and the attorneys will attempt to resolve the dispute. If the dispute
   is not resolved at that time, the parties, with leave of the court, may then file formal Motions and
   Responses under Rule 37.

   16. Electronically Stored Information: The parties (do)(do not) anticipate needing to discover a
   significant amount of electronically stored information. The following is a brief report concerning
   their agreements or positions on search terms to be used, if any, and relating to the production,
Case 1:19-cv-01870-RM-GPG Document 1-9 Filed 06/27/19 USDC Colorado Page 5 of 47




   continued preservation, and restoration of electronically stored information, including the form in
   which it is to be produced and an estimate of the attendant costs.
   _____________________________________________________________________________

   17. Mediation: The court will not set a trial date until all discovery, except for expert depositions,
   and mediation is completed unless the parties can show good cause for setting a trial without
   mediation.   Pursuant to Rule 16(b)(7) mediation or other ADR will be completed
   by:__________________________.

   18. Written Motions: Whenever necessary or appropriate, the parties may submit motions that
   include citations to specific, applicable law. However, prior to engaging in such practice, the
   parties must confer per C.R.C.P. 121 § 1-15-(8). The court will not consider any motion unless
   there is a certificate of conferral cited in the motion or a valid reason stating why conferral did not
   occur. Page limits on motions are as set forth in C.R.C.P. 121 § 1-15(1)(a), and must comply with
   C.R.C.P 10 as amended effective April 1, 2016. Requests to exceed the page limit must be made
   by separate motion. If exhibits are attached to any motion, the exhibits must be separately uploaded
   into the e-filing system and separately designated by exhibit number or letter as well as a brief
   description of the exhibit so it can be quickly accessed by the court. For example “Exhibit B –
   Affidavit of John Doe” is acceptable. Exhibits that are merely described by number or letter,
   without more, will be rejected.

   19. C.R.C.P. 16.1 Cases: A Motion for Exclusion from C.R.C.P. 16.1 must be filed in compliance
   with C.R.C.P. 16.1(d) unless the exclusion automatically applies based on the filing of the Civil
   Cover Sheet for cases in excess of $100,000 in damages exclusive of attorneys, interest and costs,
   or the case is otherwise exempt from Rule 16.1. Pursuant to C.R.C.P. 16.1(j), the court does not
   automatically require a case management conference in C.R.C.P. 16.1 cases, and a form Case
   Management Order is not required. A Case Management Conference may be requested by either
   party. A trial date will not be set in any C.R.C.P. 16.1 case until the parties have completed
   mediation and completed their required disclosures and the limited discovery permitted by the
   Rule. When mediation is completed, the parties may contact the court for a trial setting conference
   pursuant to paragraph 21 below. Once a trial date is established, the deadlines for additional
   discovery under C.R.C.P. 16.1(k)(2) – (8) will apply. The court will try to give Rule 16.1 cases
   early trial settings if possible.

   20. Settlement: The court is to be immediately notified if the case settles.

   21. Trial Setting Conference: If mediation is unsuccessful, plaintiff’s counsel shall issue a Notice
   to Set Trial Setting Conference at which time the court will set trial dates and trial preparation
   deadlines and enter a Trial Management Order. The court requires written confirmation from the
   plaintiff or responsible attorney that mediation was conducted before a trial date will be given.

   22. Other Matters:___________________________________________________.

   DATED this ____ day of ____________, 20____.

   _______________________________                        ___________________________________
   Signature                                              Signature
   _______________________________                        ___________________________________
   Attorney for Plaintiff                                 Attorney for Defendant
Case 1:19-cv-01870-RM-GPG Document 1-9 Filed 06/27/19 USDC Colorado Page 6 of 47




   IT IS HEREBY ORDERED that the foregoing, including any modifications made by the court, is
   and shall be the Case Management Order in this case.

   Dated this ___ day of ______________, 20__.

                                            BY THE COURT:

                                            __________________________
                                            District Court Judge
Case 1:19-cv-01870-RM-GPG Document 1-9 Filed 06/27/19 USDC Colorado Page 7 of 47




                                                  DATE FILED: May 28, 2019 9:29 PM
                                                  FILING ID: F4BE5069A7858
                                                  CASE NUMBER: 2019CV30051
Case 1:19-cv-01870-RM-GPG Document 1-9 Filed 06/27/19 USDC Colorado Page 8 of 47
Case 1:19-cv-01870-RM-GPG Document 1-9 Filed 06/27/19 USDC Colorado Page 9 of 47
Case 1:19-cv-01870-RM-GPG Document 1-9 Filed 06/27/19 USDC Colorado Page 10 of 47
Case 1:19-cv-01870-RM-GPG Document 1-9 Filed 06/27/19 USDC Colorado Page 11 of 47
Case 1:19-cv-01870-RM-GPG Document 1-9 Filed 06/27/19 USDC Colorado Page 12 of 47
Case 1:19-cv-01870-RM-GPG Document 1-9 Filed 06/27/19 USDC Colorado Page 13 of 47




                                                              DATE FILED: May 28, 2019 9:29 PM
    DISTRICT COURT, PITKIN COUNTY,                            FILING ID: F4BE5069A7858
    COLORADO                                                  CASE NUMBER: 2019CV30051
    506 E. Main Street, Suite 300
    Aspen, Colorado 81611

    Plaintiff: G.A. RESORT CONDOMINIUM
    ASSOCIATION, INC.
    vs.
    Defendants: ILG, INC., et al.                                   COURT USE ONLY

    Attorneys for Plaintiff:                                ____________________________
    Michael J. Reiser, A.R. #16161
    REISER LAW, P.C.                                             Case Number: 2019 CV
    1475 N. Broadway, Suite 300
    Walnut Creek, California 94596
    Telephone: (925) 256-0400                                          Division: 5
    Facsimile: (925) 476-0304
    Email: michael@reiserlaw.com                            This case is NOT subject to the
                                                            simplified procedures for court
    Matthew C. Ferguson, A.R. #25687                        action under Rule 16.1 because:
    THE MATTHEW C. FERGUSON LAW FIRM, P.C.
    119 South Spring Street, Suite 201                       The Claim in the action exceed
    Aspen, Colorado 81611                                            $100,000.00
    Telephone: (970) 925-6288 |
    Facsimile: (970) 925-2273
    Email: matt@matthewfergusonlaw.com



    [PROPOSED] ORDER RE: UNOPPOSED VERIFIED MOTION FOR PRO HAC VICE
                       ADMISSION OF ANNE DECKER

          This matter has come before the Court on Plaintiff’s Unopposed Verified Motion for Pro
   Hac Vice Admission of Anne DEcker. The Court, having reviewed the Motion, and being
   otherwise fully advised in the premises, states as follows:

   IT IS HEREBY ORDERED: Plaintiff Unopposed Verified Motion for Pro Hac Vice Admission
   of Anne Decker is GRANTED, and Anne Decker is admitted pro hac vice in this matter.

                                             BY THE COURT:

                                             _________________________________

                                             District Court Judge
Case 1:19-cv-01870-RM-GPG Document 1-9 Filed 06/27/19 USDC Colorado Page 14 of 47




                                                  DATE FILED: May 28, 2019 9:29 PM
                                                  FILING ID: F4BE5069A7858
                                                  CASE NUMBER: 2019CV30051
Case 1:19-cv-01870-RM-GPG Document 1-9 Filed 06/27/19 USDC Colorado Page 15 of 47
Case 1:19-cv-01870-RM-GPG Document 1-9 Filed 06/27/19 USDC Colorado Page 16 of 47
Case 1:19-cv-01870-RM-GPG Document 1-9 Filed 06/27/19 USDC Colorado Page 17 of 47
Case 1:19-cv-01870-RM-GPG Document 1-9 Filed 06/27/19 USDC Colorado Page 18 of 47
Case 1:19-cv-01870-RM-GPG Document 1-9 Filed 06/27/19 USDC Colorado Page 19 of 47
Case 1:19-cv-01870-RM-GPG Document 1-9 Filed 06/27/19 USDC Colorado Page 20 of 47




                                                              DATE FILED: May 28, 2019 9:29 PM
    DISTRICT COURT, PITKIN COUNTY,                            FILING ID: F4BE5069A7858
    COLORADO                                                  CASE NUMBER: 2019CV30051
    506 E. Main Street, Suite 300
    Aspen, Colorado 81611

    Plaintiff: G.A. RESORT CONDOMINIUM
    ASSOCIATION, INC.
    vs.
    Defendants: ILG, INC., et al.                                    COURT USE ONLY

    Attorneys for Plaintiff:                                 ____________________________
    Michael J. Reiser, A.R. #16161
    REISER LAW, P.C.                                             Case Number: 2019 CV
    1475 N. Broadway, Suite 300
    Walnut Creek, California 94596
    Telephone: (925) 256-0400                                           Division: 5
    Facsimile: (925) 476-0304
    Email: michael@reiserlaw.com                             This case is NOT subject to the
                                                             simplified procedures for court
    Matthew C. Ferguson, A.R. #25687                         action under Rule 16.1 because:
    THE MATTHEW C. FERGUSON LAW FIRM, P.C.
    119 South Spring Street, Suite 201                        The Claim in the action exceed
    Aspen, Colorado 81611                                             $100,000.00
    Telephone: (970) 925-6288 |
    Facsimile: (970) 925-2273
    Email: matt@matthewfergusonlaw.com



    [PROPOSED] ORDER RE: UNOPPOSED VERIFIED MOTION FOR PRO HAC VICE
                       ADMISSION OF TYLER MEADE

           This matter has come before the Court on Plaintiff’s Unopposed Verified Motion for Pro
   Hac Vice Admission of Tyler Meade. The Court, having reviewed the Motion, and being otherwise
   fully advised in the premises, states as follows:

   IT IS HEREBY ORDERED: Plaintiff Unopposed Verified Motion for Pro Hac Vice Admission
   of Tyler Meade is GRANTED, and Tyler Meade is admitted pro hac vice in this matter.

                                              BY THE COURT:

                                              _________________________________

                                              District Court Judge
Case 1:19-cv-01870-RM-GPG Document 1-9 Filed 06/27/19 USDC Colorado Page 21 of 47




   DISTRICT COURT, PITKIN COUNTY,                     DATE FILED: May 23, 2019 5:29 PM
   COLORADO                                           FILING ID: FCD6ED8FEBCBE
   506 East Main Street                               CASE NUMBER: 2019CV30051
   Aspen, CO 81611
   (970) 925-7635

    Plaintiff: G.A. RESORT CONDOMINIUM
    ASSOCIATION, INC, a Colorado Nonprofit
    Corporation

    vs.

    Defendants: ILG, LLC, a Delaware corporation;
    CHICAGO TITLE TIMESHARE LAND TRUST,
    INC., a Florida corporation, as Trustee for HPC
    TRUST; GRAND ASPEN LODGING, LLC, a                   COURT USE ONLY 
    Delaware limited liability company; HPC           ___________________________
    DEVELOPER, LLC, a Delaware limited liability
    company; HPC OWNERS’ ASSOCIATION, LLC, a
                                                       Case Number: 2019 CV300051
    Florida non-profit; HV GLOBAL GROUP, INC., a
                                                            Div: 5
    Delaware corporation; HV GLOBAL MARKETING
    CORPORATION, a Florida corporation; HYATT
    CORPORATION., a Delaware corporation; HYATT       This case is NOT subject to the
    HOTELS CORPORATION., a Delaware corporation;      simplified procedures for court
    HV GLOBAL MANAGEMENT CORPORATION., a              action under Rule 16.1 because
    Delaware corporation; and MARRIOTT VACATIONS      the Claims in the action exceed
    WORLDWIDE CORPORATION, a Delaware                           $100,000.00
    corporation

    Corrected Caption

   Attorneys for Plaintiff:
   Matthew C. Ferguson, Esq., #25687
   Michelle K. Schindler, Esq., #48076
   THE MATTHEW C FERGUSON LAW FIRM, P.C.
   119 South Spring, Suite 201
   Aspen, Colorado 81611
   Telephone: (970) 925-6288
   Facsimile: (970) 925-2273
   matt@matthewfergusonlaw.com
   mschindler@matthewfergusonlaw.com

          NOTICE OF CORRECTED PARTIES’ NAMES AND REQUEST TO AMEND
      CAPTION AND CORRECT CERTAIN DEFENDANTS’ NAMES IN COMPLAINT
Case 1:19-cv-01870-RM-GPG Document 1-9 Filed 06/27/19 USDC Colorado Page 22 of 47



   G.A. Resort Condominium Ass’n, Inc. v. ILG, Inc., et al.
   Pitkin County District Court, Case No. 2019 CV 300051
   NOTICE OF CORRECTED PARTIES’ NAMES AND REQUEST
   TO AMEND CAPTION AND CORRECT CERTAIN DEFENDANTS’
   NAMES IN COMPLAINT
   Page 2 of 3


             Plaintiff, G.A. Resort Condominium Association, Inc. (“Association”), a Colorado

   nonprofit corporation, by and through undersigned counsel, hereby submits its Notice of Corrected

   Parties’ Names and Request to Amend Caption and Correct Certain Defendants’ Names in

   Complaint, and states as follows:

             1.         Plaintiff filed its Complaint and Jury Demand on May 3, 2019.

             2.         Defendants named in the Complaint remain the same, however, based upon recent

   research, it is necessary to make minor corrections to the names of several of the corporate entities,

   thus requiring an amendment of the caption of the Complaint.

             3.         Specifically, Plaintiff requests the following corporate names be corrected:

   Defendants ILG, Inc. be corrected to ILG, LLC; Chicago Title Landshare Trust, Inc., be corrected

   to Chicago Title Timeshare Land Trust, Inc.; HPC Owners Ass’n, LLC; be corrected to HPC

   Owners’ Association, LLC; HV Global Group be corrected to HV Global Group, Inc.; HV Global

   Mktg. Corp. be corrected to HV Global Marketing Corporation; Hyatt Corp. be corrected to Hyatt

   Corporation; Hyatt Hotels Corp. be corrected to Hyatt Hotels Corporation; HV Global Mgmt.

   Corp. be corrected to HV Global Management Corporation; and Marriott Vacations Worldwide,

   Inc. be corrected to Marriott Vacations Worldwide Corporation.

             4.         The changes in Defendants’ corporate entity names should be used in all future

   pleadings and court documents in this case.

             5.         No Defendant has yet been served thus there is no conferral possible regarding this

   request.

             6.         Plaintiff requests that the caption of this case be amended as reflected in paragraph

   3 above, and as set forth in the caption above. Plaintiff also requests that the Complaint and Jury
Case 1:19-cv-01870-RM-GPG Document 1-9 Filed 06/27/19 USDC Colorado Page 23 of 47



   G.A. Resort Condominium Ass’n, Inc. v. ILG, Inc., et al.
   Pitkin County District Court, Case No. 2019 CV 300051
   NOTICE OF CORRECTED PARTIES’ NAMES AND REQUEST
   TO AMEND CAPTION AND CORRECT CERTAIN DEFENDANTS’
   NAMES IN COMPLAINT
   Page 3 of 3


   Demand with amended caption and corrected names be accepted for filing. A copy of the

   Complaint is attached as Exhibit “A”, (but does not include the voluminous exhibits already filed).

             WHEREFORE, Plaintiff respectfully requests that the Court approve the amended case

   caption to reflect the Defendants’ proper corporate entity names and allow filing of the Complaint

   and Jury Demand with corrected names.

             DATED: May 23, 2019



                                                              THE MATTHEW C. FERGUSON
                                                              LAW FIRM, P.C.

                                                               /s/ Matthew C. Ferguson
                                                              Matthew C. Ferguson, #25687
                                                              119 South Spring, Suite 201
                                                              Aspen, Colorado 81611
                                                              Telephone: (970) 925-6288
                                                              Facsimile: (970) 925-2273
                                                              Email:matt@matthewfergusonlaw.com
                                                              Attorney for the Plaintiff
Case 1:19-cv-01870-RM-GPG Document 1-9 Filed 06/27/19 USDC Colorado Page 24 of 47




                                                             DATE FILED: May 23, 2019 5:29 PM
   DISTRICT COURT, PITKIN COUNTY,                            FILING ID: FCD6ED8FEBCBE
   COLORADO                                                  CASE NUMBER: 2019CV30051
   506 E. Main Street,
   Aspen, Colorado 81611
   (970) 925-7635
   _____________________________________________
   Plaintiff: G.A. RESORT CONDOMINIUM
   ASSOCIATION, INC., a Colorado Nonprofit                        COURT USE ONLY
   Corporation                                              _____________________________

   vs.

   Defendants: ILG, LLC, a Delaware corporation;              Case Number: 2019 CV 300051
   CHICAGO TITLE TIMESHARE LAND TRUST,
   INC., a Florida corporation, as Trustee for HPC                     Div:    5
   TRUST; GRAND ASPEN LODGING, LLC, a
   Delaware limited liability company; HPC                  This case is not subject to Simplified
   DEVELOPER, LLC, a Delaware limited liability                Procedure under C.R.C.P. 16.1
   company; HPC OWNERS’ ASSOCIATION, INC., a                 because the amount in controversy
   Florida non-profit; HV GLOBAL GROUP, INC., a                    exceeds $100,000.00.
   Delaware corporation; HV GLOBAL MARKETING
   CORPORATION, a Florida corporation;
   HYATT CORPORATION, a Delaware corporation;
   HYATT HOTELS CORPORATION, a Delaware
   corporation; HV GLOBAL MANAGEMENT
   CORPORATION, a Delaware corporation;
   and MARRIOTT VACATIONS WORLDWIDE
   CORPORATION, a Delaware corporation.

   Amended Caption
   _________________________________________


      [PROPOSED] ORDER RE: NOTICE OF CORRECTED PARTIES’ NAMES AND
    REQUEST TO AMEND CAPTIONAND CORRECT CERTAIN DFEENDANTS’ NAMES
                             IN COMPLAINT


          THE COURT, having reviewed Plaintiff’s Notice of Corrected Parties’ Names and Request

   to Amend Caption and Correct Certain Defendants’ Names in Complaint, and having been advised
Case 1:19-cv-01870-RM-GPG Document 1-9 Filed 06/27/19 USDC Colorado Page 25 of 47




   of the premises therein hereby Orders that the case caption be amended to reflect the corrections

   set forth in Plaintiff’s Request, and as set forth in the amended caption above.

           The Complaint and Jury Demand with amended caption and corrected names is accepted

   for filing.


           Dated this ____ day of May, 2019.


                                                         By the Court:




                                                         _________________________
                                                         District Court Judge
                                                         Christopher G. Seldin
Case 1:19-cv-01870-RM-GPG Document 1-9 Filed 06/27/19 USDC Colorado Page 26 of 47




                                                                     SO ORDERED BY COURT
                                                                           06/11/2019
                                                             DATE FILED: June 11, 2019 7:23 PM
    DISTRICT COURT, PITKIN COUNTY,                           CASE NUMBER: 2019CV30051
    COLORADO
    506 E. Main Street, Suite 300
    Aspen, Colorado 81611                                                   Christopher Seldin
                                                                                  Judge
    Plaintiff: G.A. RESORT CONDOMINIUM
    ASSOCIATION, INC.
    vs.
    Defendants: ILG, INC., et al.                                   COURT USE ONLY

    Attorneys for Plaintiff:                                ____________________________
    Michael J. Reiser, A.R. #16161
    REISER LAW, P.C.                                             Case Number: 2019 CV
    1475 N. Broadway, Suite 300
    Walnut Creek, California 94596
    Telephone: (925) 256-0400                                          Division: 5
    Facsimile: (925) 476-0304
    Email: michael@reiserlaw.com                            This case is NOT subject to the
                                                            simplified procedures for court
    Matthew C. Ferguson, A.R. #25687                        action under Rule 16.1 because:
    THE MATTHEW C. FERGUSON LAW FIRM, P.C.
    119 South Spring Street, Suite 201                       The Claim in the action exceed
    Aspen, Colorado 81611                                            $100,000.00
    Telephone: (970) 925-6288 |
    Facsimile: (970) 925-2273
    Email: matt@matthewfergusonlaw.com



    [PROPOSED] ORDER RE: UNOPPOSED VERIFIED MOTION FOR PRO HAC VICE
                       ADMISSION OF ANNE DECKER

          This matter has come before the Court on Plaintiff’s Unopposed Verified Motion for Pro
   Hac Vice Admission of Anne DEcker. The Court, having reviewed the Motion, and being
   otherwise fully advised in the premises, states as follows:

   IT IS HEREBY ORDERED: Plaintiff Unopposed Verified Motion for Pro Hac Vice Admission
   of Anne Decker is GRANTED, and Anne Decker is admitted pro hac vice in this matter.

                                             BY THE COURT:

                                             _________________________________

                                             District Court Judge
Case 1:19-cv-01870-RM-GPG Document 1-9 Filed 06/27/19 USDC Colorado Page 27 of 47




                                                                     SO ORDERED BY COURT
                                                                           05/28/2019
                                                            DATE FILED: May 28, 2019 12:21 PM
   DISTRICT COURT, PITKIN COUNTY,                           CASE NUMBER: 2019CV30051
   COLORADO
   506 E. Main Street,
   Aspen, Colorado 81611
                                                                              Christopher Seldin
   (970) 925-7635
                                                                                    Judge
   _____________________________________________
   Plaintiff: G.A. RESORT CONDOMINIUM
   ASSOCIATION, INC., a Colorado Nonprofit                        COURT USE ONLY
   Corporation                                              _____________________________

   vs.

   Defendants: ILG, LLC, a Delaware corporation;              Case Number: 2019 CV 300051
   CHICAGO TITLE TIMESHARE LAND TRUST,
   INC., a Florida corporation, as Trustee for HPC                     Div:    5
   TRUST; GRAND ASPEN LODGING, LLC, a
   Delaware limited liability company; HPC                  This case is not subject to Simplified
   DEVELOPER, LLC, a Delaware limited liability                Procedure under C.R.C.P. 16.1
   company; HPC OWNERS’ ASSOCIATION, INC., a                 because the amount in controversy
   Florida non-profit; HV GLOBAL GROUP, INC., a                    exceeds $100,000.00.
   Delaware corporation; HV GLOBAL MARKETING
   CORPORATION, a Florida corporation;
   HYATT CORPORATION, a Delaware corporation;
   HYATT HOTELS CORPORATION, a Delaware
   corporation; HV GLOBAL MANAGEMENT
   CORPORATION, a Delaware corporation;
   and MARRIOTT VACATIONS WORLDWIDE
   CORPORATION, a Delaware corporation.

   Amended Caption
   _________________________________________


      [PROPOSED] ORDER RE: NOTICE OF CORRECTED PARTIES’ NAMES AND
    REQUEST TO AMEND CAPTIONAND CORRECT CERTAIN DFEENDANTS’ NAMES
                             IN COMPLAINT


          THE COURT, having reviewed Plaintiff’s Notice of Corrected Parties’ Names and Request

   to Amend Caption and Correct Certain Defendants’ Names in Complaint, and having been advised
Case 1:19-cv-01870-RM-GPG Document 1-9 Filed 06/27/19 USDC Colorado Page 28 of 47




   of the premises therein hereby Orders that the case caption be amended to reflect the corrections

   set forth in Plaintiff’s Request, and as set forth in the amended caption above.

           The Complaint and Jury Demand with amended caption and corrected names is accepted

   for filing.


           Dated this ____ day of May, 2019.


                                                         By the Court:




                                                         _________________________
                                                         District Court Judge
                                                         Christopher G. Seldin
Case 1:19-cv-01870-RM-GPG Document 1-9 Filed 06/27/19 USDC Colorado Page 29 of 47




                                                                      SO ORDERED BY COURT
                                                                            06/11/2019
                                                              DATE FILED: June 11, 2019 7:23 PM
    DISTRICT COURT, PITKIN COUNTY,                            CASE NUMBER: 2019CV30051
    COLORADO
    506 E. Main Street, Suite 300
    Aspen, Colorado 81611                                                    Christopher Seldin
                                                                                   Judge
    Plaintiff: G.A. RESORT CONDOMINIUM
    ASSOCIATION, INC.
    vs.
    Defendants: ILG, INC., et al.                                    COURT USE ONLY

    Attorneys for Plaintiff:                                 ____________________________
    Michael J. Reiser, A.R. #16161
    REISER LAW, P.C.                                             Case Number: 2019 CV
    1475 N. Broadway, Suite 300
    Walnut Creek, California 94596
    Telephone: (925) 256-0400                                           Division: 5
    Facsimile: (925) 476-0304
    Email: michael@reiserlaw.com                             This case is NOT subject to the
                                                             simplified procedures for court
    Matthew C. Ferguson, A.R. #25687                         action under Rule 16.1 because:
    THE MATTHEW C. FERGUSON LAW FIRM, P.C.
    119 South Spring Street, Suite 201                        The Claim in the action exceed
    Aspen, Colorado 81611                                             $100,000.00
    Telephone: (970) 925-6288 |
    Facsimile: (970) 925-2273
    Email: matt@matthewfergusonlaw.com



    [PROPOSED] ORDER RE: UNOPPOSED VERIFIED MOTION FOR PRO HAC VICE
                       ADMISSION OF TYLER MEADE

           This matter has come before the Court on Plaintiff’s Unopposed Verified Motion for Pro
   Hac Vice Admission of Tyler Meade. The Court, having reviewed the Motion, and being otherwise
   fully advised in the premises, states as follows:

   IT IS HEREBY ORDERED: Plaintiff Unopposed Verified Motion for Pro Hac Vice Admission
   of Tyler Meade is GRANTED, and Tyler Meade is admitted pro hac vice in this matter.

                                              BY THE COURT:

                                              _________________________________

                                              District Court Judge
Case 1:19-cv-01870-RM-GPG Document 1-9 Filed 06/27/19 USDC Colorado Page 30 of 47




                                                 DATE FILED: June 10, 2019 8:22 AM
                                                 FILING ID: 60A58CC0DFE54
                                                 CASE NUMBER: 2019CV30051
Case 1:19-cv-01870-RM-GPG Document 1-9 Filed 06/27/19 USDC Colorado Page 31 of 47
Case 1:19-cv-01870-RM-GPG Document 1-9 Filed 06/27/19 USDC Colorado Page 32 of 47




                                                  DATE FILED: June 10, 2019 8:22 AM
                                                  FILING ID: 60A58CC0DFE54
                                                  CASE NUMBER: 2019CV30051
Case 1:19-cv-01870-RM-GPG Document 1-9 Filed 06/27/19 USDC Colorado Page 33 of 47




                                                 DATE FILED: June 10, 2019 8:22 AM
                                                 FILING ID: 60A58CC0DFE54
                                                 CASE NUMBER: 2019CV30051
Case 1:19-cv-01870-RM-GPG Document 1-9 Filed 06/27/19 USDC Colorado Page 34 of 47
Case 1:19-cv-01870-RM-GPG Document 1-9 Filed 06/27/19 USDC Colorado Page 35 of 47




                                                 DATE FILED: June 10, 2019 8:22 AM
                                                 FILING ID: 60A58CC0DFE54
                                                 CASE NUMBER: 2019CV30051
Case 1:19-cv-01870-RM-GPG Document 1-9 Filed 06/27/19 USDC Colorado Page 36 of 47
Case 1:19-cv-01870-RM-GPG Document 1-9 Filed 06/27/19 USDC Colorado Page 37 of 47




                                                 DATE FILED: June 10, 2019 8:22 AM
                                                 FILING ID: 60A58CC0DFE54
                                                 CASE NUMBER: 2019CV30051
Case 1:19-cv-01870-RM-GPG Document 1-9 Filed 06/27/19 USDC Colorado Page 38 of 47




                                                 DATE FILED: June 10, 2019 8:22 AM
                                                 FILING ID: 60A58CC0DFE54
                                                 CASE NUMBER: 2019CV30051
Case 1:19-cv-01870-RM-GPG Document 1-9 Filed 06/27/19 USDC Colorado Page 39 of 47




                                                 DATE FILED: June 10, 2019 8:22 AM
                                                 FILING ID: 60A58CC0DFE54
                                                 CASE NUMBER: 2019CV30051
Case 1:19-cv-01870-RM-GPG Document 1-9 Filed 06/27/19 USDC Colorado Page 40 of 47




                                                  DATE FILED: June 10, 2019 8:22 AM
                                                  FILING ID: 60A58CC0DFE54
                                                  CASE NUMBER: 2019CV30051
Case 1:19-cv-01870-RM-GPG Document 1-9 Filed 06/27/19 USDC Colorado Page 41 of 47




                                                  DATE FILED: June 10, 2019 8:22 AM
                                                  FILING ID: 60A58CC0DFE54
                                                  CASE NUMBER: 2019CV30051
Case 1:19-cv-01870-RM-GPG Document 1-9 Filed 06/27/19 USDC Colorado Page 42 of 47




                                                  DATE FILED: June 10, 2019 8:22 AM
                                                  FILING ID: 60A58CC0DFE54
                                                  CASE NUMBER: 2019CV30051
Case 1:19-cv-01870-RM-GPG Document 1-9 Filed 06/27/19 USDC Colorado Page 43 of 47




    DISTRICT COURT, PITKIN, COLORADO
    506 East Main, Ste. 300
    Aspen, Colorado 81611                                   DATE FILED: June 26, 2019 3:57 PM
    (970) 925-7635                                          FILING ID: CAD11572FB341
                                                            CASE NUMBER: 2019CV30051
    Plaintiff:

    G.A. RESORT CONDOMINIUM ASSOCIATION, INC.,
    a Colorado nonprofit corporation,

    v.                                                           ▲ COURT USE ONLY ▲
                                                               __________________________
    Defendants:
                                                               Case Number: 2019CV30051
    ILG, INC., a Delaware corporation, CHICAGO TITLE
    LANDSHARE TRUST, INC., a Florida corporation, as           Division: 5
    Trustee for HPC TRUST, GRAND ASPEN LODGING,
    LLC, a Delaware limited liability company, HPC
    DEVELOPER, LLC, a Delaware limited liability company,
    HPC OWNERS ASSOCIATION, LLC, a Florida
    nonprofit, HV GLOBAL MKTG. CORP., a Florida
    corporation, HYATT CORP., a Delaware corporation,
    HYATT HOTELS CORP., a Delaware corporation, HV
    GLOBAL MGMT. CORP., a Delaware corporation, and
    MARRIOTT VACATIONS WORLDWIDE, INC., a
    Delaware corporation.

    Attorneys for Defendants
    Naomi G. Beer, #29144
    GREENBERG TRAURIG, LLP
    1200 Seventeenth Street, Suite 2400
    Denver, Colorado 80202
    Telephone: (303) 572-6549
    Facsimile: (303) 572-6540
    Email: beern@gtlaw.com

         UNOPPOSED MOTION FOR EXTENSION OF TIME TO ANSWER, MOVE OR
                OTHERWISE RESPOND TO PLAINTIFF’S COMPLAINT

           Defendants ILG, Inc. (“ILG”), Chicago Title Timeshare Land Trust, Inc. (incorrectly
   named as Chicago Title Landshare Trust, Inc.) (“Chicago Title”), Grand Aspen Lodging, LLC
   (“G.A. Lodging”), HPC Developer, LLC (“HPC Developer”), HPC Owners’ Association, Inc.
   (incorrectly named as HPC Owners Association, LLC) (“HPC Owners Ass’n”), HV Global
   Group, Inc. (“HVGG”), HV Global Marketing Corporation (“HV Global Marketing”), Hyatt
   Corp. (“Hyatt”), Hyatt Hotels Corporation (“Hyatt Hotels”), HV Global Management
   Corporation (“HVGM”), and Marriott Vacations Worldwide Corporation (incorrectly named as

   ACTIVE 44217621v1
Case 1:19-cv-01870-RM-GPG Document 1-9 Filed 06/27/19 USDC Colorado Page 44 of 47




   Marriott Vacations Worldwide, Inc.) (“MVWC”) (collectively, “Defendants”), by and through
   their undersigned attorneys, Greenberg Traurig, LLP, hereby submit this Unopposed Motion for
   Extension of Time to Answer, Move or Otherwise Respond to Plaintiff’s Complaint and
   respectfully request an extension as follows:

                                 CERTIFICATE OF COMPLIANCE

         Pursuant to C.R.C.P. 121 § 1-15(8), counsel for Defendants certifies that they have, in
   good faith, conferred with Plaintiff’s counsel, and Plaintiff’s counsel does not oppose this
   Motion.

           1.      Plaintiff filed its Complaint with the Court on May 29, 2019.

          2.     Defendants ILG, Chicago Title, G.A. Lodging, HPC Developer, HVGG, HV
   Global Marketing, Hyatt, Hyatt Hotels, HVGM, and MVWC were first served with the
   Summons and Complaint in this action on June 5, 2019, and Defendant HPC Owners Ass’n was
   served on June 10, 2019.

          3.      The Defendants are all out-of-state and were served out of state. Accordingly,
   pursuant to C.R.C.P. 12(a)(2), their respective deadlines to answer, move or otherwise respond to
   the Complaint is 35 days from the date of service. Based on the varying dates of service on the
   Defendants, here these dates range from July 10, 2019 to July 15, 2019.

           4.      Given the varying response dates, that all Defendants are out of state, and the
   need for each Defendant to investigate, evaluate and respond to the numerous legal and factual
   issues raised in the 72-page, 209-paragraph Complaint that contains 14 separate causes of action
   (including contract, tort and statutory claims), Defendants discussed with Plaintiffs their request
   for a common response date of August 23, 2019, to permit sufficient time for each of the
   Defendants to conduct a reasonable investigation and prepare a responsive pleading. Plaintiff
   does not oppose this request. Defendants therefore seek a common date of August 23, 2019, for
   all Defendants to answer, move or otherwise respond to the Complaint, which reflects an
   extension of 43 days from the earliest response date for any Defendant based on its date of
   service.

         5.      This extension of time is sought in good faith and not for the purposed of delay.
   Allowing Defendants to answer, move or otherwise respond to the Complaint no later than
   August 23, 2019, will not result in any prejudice or delay to the Plaintiff.

           6.      Defendants further reserve all rights, objections and defenses regarding personal
   jurisdiction, lack of service, improper or insufficient service of process, and all other defenses
   they may have, and do not waive any such rights or objections by virtue of their joining this
   motion for extension.

           WHEREFORE, Defendants respectfully request this Court grant their request for a
   common deadlines and extension of time in which to answer, move or otherwise respond to
   Plaintiff’s Complaint, up to and including August 23, 2019.

                                                    2
   ACTIVE 44217621v1
Case 1:19-cv-01870-RM-GPG Document 1-9 Filed 06/27/19 USDC Colorado Page 45 of 47




           Respectfully submitted this 26th day of June 2019.

                                               GREENBERG TRAURIG, LLP

                                               s/ Naomi G. Beer
                                               Naomi G. Beer, #29144

                                               (Original on file at offices of Greenberg Traurig,
                                               LLP, pursuant to C.R.C.P. 121, § 1-26)

                                               ATTORNEYS FOR DEFENDANTS




                                                  3
   ACTIVE 44217621v1
Case 1:19-cv-01870-RM-GPG Document 1-9 Filed 06/27/19 USDC Colorado Page 46 of 47




                                 CERTIFICATE OF SERVICE

           I hereby certify that on this 26th day of June, 2019, a true and accurate copy of the
   foregoing UNOPPOSED MOTION FOR EXTENSION OF TIME TO ANSWER, MOVE,
   OR OTHERWISE RESPOND TO PLAINTIFF’S COMPLAINT was filed and served with
   the Clerk of the Court via ICCES (Integrated Colorado Courts E-Filing System) which will send
   notification to the following:

           Matthew C. Ferguson
           Michelle K. Schindler
           The Matthew C. Ferguson Law Firm, P.C.
           119 South Spring, Ste. 201
           Aspen, CO 81611

           Via Email Only
           Tyler Meade
           Annie Decker
           The Meade Firm, P.C.
           12 Funston Ave., Ste. A
           San Francisco, CA 94129
           tyler@meadefirm.com
           annie@meadefirm.com

           Via Email Only
           Michael J. Reiser
           Reiser Law, P.C.
           1475 N. Broadway, Ste. 300
           Walnut Creek, CA 94596
           michael@reiserlaw.com



                                                     s/ Cindy Knowles
                                                     Cindy Knowles

                                                     (Original on file at offices of Greenberg Traurig,
                                                     LLP, pursuant to C.R.C.P. 121, § 1-26)




                                                4
   ACTIVE 44217621v1
Case 1:19-cv-01870-RM-GPG Document 1-9 Filed 06/27/19 USDC Colorado Page 47 of 47




     DISTRICT COURT, PITKIN, COLORADO
     506 East Main, Ste. 300, Aspen, Colorado 81611
     (970) 925-7635                                             DATE FILED: June 26, 2019 3:57 PM
                                                                FILING ID: CAD11572FB341
     Plaintiff:                                                 CASE NUMBER: 2019CV30051


     G.A. RESORT CONDOMINIUM ASSOCIATION,
     INC., a Colorado nonprofit corporation,

     v.
                                                                     ▲ COURT USE ONLY ▲
     Defendants:                                                   __________________________

     ILG, INC., a Delaware corporation, CHICAGO TITLE              Case Number: 2019CV30051
     LANDSHARE TRUST, INC., a Florida corporation, as
     Trustee for HPC TRUST, GRAND ASPEN LODGING,                   Division: 5
     LLC, a Delaware limited liability company, HPC
     DEVELOPER, LLC, a Delaware limited liability
     company, HPC OWNERS ASSOCIATION, LLC, a
     Florida nonprofit, HV GLOBAL MKTG. CORP., a
     Florida corporation, HYATT CORP., a Delaware
     corporation, HYATT HOTELS CORP., a Delaware
     corporation, HV GLOBAL MGMT. CORP., a Delaware
     corporation, and MARRIOTT VACATIONS
     WORLDWIDE, INC., a Delaware corporation.


           ORDER GRANTING UNOPPOSED MOTION FOR EXTENSION OF TIME TO
          ANSWER, MOVE OR OTHERWISE RESPOND TO PLAINTIFF’S COMPLAINT

          THIS COURT, having before it the Defendants’ Unopposed Motion for Extension of Time
   to Answer, Move or Otherwise Respond to Plaintiff’s Complaint, and being fully advised as to the
   premises,

           HEREBY GRANTS said Unopposed Motion and ORDERS that Defendants shall have up
   to and including August 23, 2019, within which to answer, move or otherwise respond to Plaintiff’s
   Complaint.

                   DONE this ____ of _____________, 2019

                                                       BY THE COURT:



                                                       District Court Judge



   ACTIVE 44218097v1
